Exhibit 10.1

Execution Version

Orexigen Therapeutics, Inc.

Shares of Common Stock

(par value $0.001 per share)

Controlled Equity OfferingSM

Sales Agreement

March 28, 2017

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Ladies and Gentlemen:

Orexigen Therapeutics, Inc., a Delaware corporation (the “Company”), confirms
its agreement (this “Agreement”) with Cantor Fitzgerald & Co. (the “Agent”), as
follows:

1.        Issuance and Sale of Shares. The Company agrees that, from time to
time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through the Agent shares of
common stock (the “Placement Shares”) of the Company, par value $0.001 per share
(the “Common Stock”); provided, however, that in no event shall the Company
issue or sell through the Agent such number or dollar amount of Placement Shares
that would (a) exceed the number or dollar amount of shares of Common Stock
registered on the effective Registration Statement (defined below) pursuant to
which the offering is being made, (b) exceed the number of authorized but
unissued shares of Common Stock, (c) exceed the number or dollar amount of
shares of Common Stock permitted to be sold under Form S-3 (including General
Instruction I.B.6 thereof, if applicable) or (d) exceed the number or dollar
amount of shares of Common Stock for which the Company has filed a Prospectus
Supplement (defined below) (the lesser of (a), (b), (c) and (d), the “Maximum
Amount”). Notwithstanding anything to the contrary contained herein, the parties
hereto agree that compliance with the limitations set forth in this Section 1 on
the amount of Placement Shares issued and sold under this Agreement shall be the
sole responsibility of the Company and that the Agent shall have no obligation
in connection with such compliance. The issuance and sale of Placement Shares
through the Agent will be effected pursuant to the Registration Statement (as
defined below) filed by the Company and which will be declared effective by the
Securities and Exchange Commission (the “Commission”), although nothing in this
Agreement shall be construed as requiring the Company to use the Registration
Statement to issue any Placement Shares.

The Company has filed or will file, in accordance with the provisions of the
Securities Act of 1933, as amended (the “Securities Act”) and the rules and
regulations thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3, including a base prospectus, relating to
certain securities, including the Placement Shares to be issued from time to
time by the Company, and which incorporates by reference documents that the
Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations thereunder. The



--------------------------------------------------------------------------------

Company has prepared a prospectus or a prospectus supplement to the base
prospectus included as part of the registration statement, which prospectus or
prospectus supplement relates to the Placement Shares to be issued from time to
time by the Company (the “Prospectus Supplement”). The Company will furnish to
the Agent, for use by the Agent, copies of the prospectus included as part of
such registration statement, as supplemented by the Prospectus Supplement,
relating to the Placement Shares to be issued from time to time by the Company.
The Company may file one or more additional registration statements from time to
time that will contain a base prospectus and related prospectus or prospectus
supplement, if applicable (which shall be a Prospectus Supplement), with respect
to the Placement Shares. Except where the context otherwise requires, such
registration statement(s), including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act Regulations or deemed to be a part of such
registration statement pursuant to Rule 430B of the Securities Act Regulations,
is herein called the “Registration Statement.” The base prospectus or base
prospectuses, including all documents incorporated therein by reference,
included in the Registration Statement, as it may be supplemented, if necessary,
by the Prospectus Supplement, in the form in which such prospectus or
prospectuses and/or Prospectus Supplement have most recently been filed by the
Company with the Commission pursuant to Rule 424(b) under the Securities Act
Regulations, together with the then issued Issuer Free Writing Prospectus(es)
(defined below), is herein called the “Prospectus.”

Any reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Issuer Free Writing Prospectus shall be deemed to refer to and
include the documents, if any, incorporated by reference therein (the
“Incorporated Documents”), including, unless the context otherwise requires, the
documents, if any, filed as exhibits to such Incorporated Documents. Any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, any Prospectus Supplement, the Prospectus or any
Issuer Free Writing Prospectus shall be deemed to refer to and include the
filing of any document under the Exchange Act on or after the most-recent
effective date of the Registration Statement, or the date of the Prospectus
Supplement, Prospectus or such Issuer Free Writing Prospectus, as the case may
be, and incorporated therein by reference. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include the most recent copy filed with
the Commission pursuant to its Electronic Data Gathering Analysis and Retrieval
System, or if applicable, the Interactive Data Electronic Application system
when used by the Commission (collectively, “EDGAR”).

2.         Placements. Each time that the Company wishes to issue and sell
Placement Shares hereunder (each, a “Placement”), it will notify the Agent by
email notice (or other method mutually agreed to in writing by the parties) of
the number of Placement Shares to be issued, the time period during which sales
are requested to be made, any limitation on the number of Placement Shares that
may be sold in any one day and any minimum price below which sales may not be
made (a “Placement Notice”), in form and substance reasonably satisfactory to
the Agent. The Placement Notice shall originate from any of the individuals from
the Company set forth on Schedule 2 (with a copy to each of the other
individuals from the Company listed on such schedule), and shall be addressed to
each of the individuals from the Agent set forth on Schedule 2, as such Schedule
2 may be amended from time to time. The

 

-2-



--------------------------------------------------------------------------------

Placement Notice shall be effective unless and until (i) the Agent declines to
accept the terms contained therein for any reason, in its sole discretion, which
declination must occur within two (2) business days of the receipt of the
Placement Notice, (ii) the entire amount of the Placement Shares thereunder have
been sold, (iii) the Company suspends or terminates the Placement Notice or
(iv) this Agreement has been terminated under the provisions of Section 12. The
amount of any discount, commission or other compensation to be paid by the
Company to the Agent in connection with the sale of the Placement Shares shall
be calculated in accordance with the terms set forth in Schedule 1. It is
expressly acknowledged and agreed that neither the Company nor the Agent will
have any obligation whatsoever with respect to a Placement or any Placement
Shares unless and until the Company delivers a Placement Notice to the Agent and
the Agent does not decline such Placement Notice pursuant to the terms set forth
above, and then only upon the terms specified therein and herein. In the event
of a conflict between the terms of this Agreement and the terms of a Placement
Notice, the terms of the Placement Notice will control.

3.         Sale of Placement Shares by the Agent.

(a)         Subject to the provisions of Section 5(a), the Agent, for the period
specified in the Placement Notice, will use its commercially reasonable efforts
consistent with its normal trading and sales practices and applicable state and
federal laws, rules and regulations and the rules of the NASDAQ Global Market
(the “Exchange”), to sell the Placement Shares up to the amount specified, and
otherwise in accordance with the terms of such Placement Notice. The Agent will
provide written confirmation to the Company no later than the opening of the
Trading Day (as defined below) immediately following the Trading Day on which it
has made sales of Placement Shares hereunder setting forth the number of
Placement Shares sold on such day, the compensation payable by the Company to
the Agent pursuant to Section 2 with respect to such sales, and the Net Proceeds
(as defined below) payable to the Company, with an itemization of the deductions
made by the Agent (as set forth in Section 5(b)) from the gross proceeds that it
receives from such sales. Subject to the terms of the Placement Notice, the
Agent may sell Placement Shares by any method permitted by law deemed to be an
“at-the-market” offering as defined in Rule 415 of the Securities Act
Regulations, including without limitation sales made directly on the Exchange,
on any other existing trading market for the Common Stock or to or through a
market maker. Subject to the terms of a Placement Notice, the Agent may also
sell Placement Shares by any other method permitted by law, including but not
limited to in privately negotiated transactions, subject to the prior written
consent by the Company. “Trading Day” means any day on which Common Stock is
traded on the Exchange.

(b)         While a Placement Notice is in effect, neither Agent nor any of its
subsidiaries shall engage in (i) any short sale of any security of the Company,
as defined in Regulation SHO or (ii) any market making bidding, stabilization or
other trading activity with regard to the Common Stock or related derivative
securities, in each case, if such activity would be prohibited under Regulation
M or other anti-manipulation rules under the Securities Act.

4.         Suspension of Sales. The Company or the Agent may, upon notice to the
other party in writing (including by email correspondence to each of the
individuals of the other party set forth on Schedule 2, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the

 

-3-



--------------------------------------------------------------------------------

individuals of the other party set forth on Schedule 2), suspend any sale of
Placement Shares (a “Suspension”); provided, however, that such Suspension shall
not affect or impair any party’s obligations with respect to any Placement
Shares sold hereunder prior to the receipt of such notice. While a Suspension is
in effect any obligation under Sections 7(l), 7(m), and 7(n) with respect to the
delivery of certificates, opinions, or comfort letters to the Agent, shall be
waived. Each of the parties agrees that no such notice under this Section 4(a)
shall be effective against any other party unless it is made to and acknowledged
by one of the individuals named on Schedule 2 hereto, as such Schedule may be
amended from time to time.

5.         Sale and Delivery to the Agent; Settlement.

(a)         Sale of Placement Shares. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, upon the Agent’s acceptance of the terms of a Placement Notice, and
unless the sale of the Placement Shares described therein has been declined,
suspended, or otherwise terminated in accordance with the terms of this
Agreement, the Agent, for the period specified in the Placement Notice, will use
its commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Placement Shares up to
the amount specified, and otherwise in accordance with the terms of such
Placement Notice. The Company acknowledges and agrees that (i) there can be no
assurance that the Agent will be successful in selling Placement Shares,
(ii) the Agent will incur no liability or obligation to the Company or any other
person or entity if it does not sell Placement Shares for any reason other than
a failure by the Agent to use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable law and regulations
to sell such Placement Shares as required under this Agreement and (iii) the
Agent shall be under no obligation to purchase Placement Shares on a principal
basis pursuant to this Agreement, except as otherwise agreed by the Agent and
the Company.

(b)         Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The Agent shall notify the Company of each sale of Placement
Shares no later than the opening of the Trading Day immediately following the
Trading Day on which it has made sales of Placement Shares hereunder. The amount
of proceeds to be delivered to the Company on a Settlement Date against receipt
of the Placement Shares sold (the “Net Proceeds”) will be equal to the aggregate
sales price received by the Agent, after deduction for (i) the Agent’s
commission, discount or other compensation for such sales payable by the Company
pursuant to Section 2 hereof, and (ii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales.

(c)         Delivery of Placement Shares. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting the Agent’s or its designee’s account
(provided the Agent shall have given the Company written notice of such designee
at least one Trading Day prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System or by such other
means of delivery as may be mutually agreed upon by the parties hereto which in
all cases shall be freely tradable, transferable, registered shares in good

 

-4-



--------------------------------------------------------------------------------

deliverable form. On each Settlement Date, the Agent will deliver the related
Net Proceeds in same day funds to an account designated by the Company on, or
prior to, the Settlement Date. The Company agrees that if the Company, or its
transfer agent (if applicable), defaults in its obligation to deliver Placement
Shares on a Settlement Date, through no fault of the Agent, the Company agrees
that in addition to and in no way limiting the rights and obligations set forth
in Section 10(a) hereto, it will (i) hold the Agent harmless against any loss,
claim, damage, or expense (including reasonable legal fees and expenses), as
incurred, arising out of or in connection with such default by the Company or
its transfer agent (if applicable) and (ii) pay to the Agent any commission,
discount, or other compensation to which it would otherwise have been entitled
absent such default.

(d)         Denominations; Registration. Certificates for the Placement Shares,
if any, shall be in such denominations and registered in such names as the Agent
may request in writing at least one full Business Day (as defined below) before
the Settlement Date. The certificates for the Placement Shares, if any, will be
made available by the Company for examination and packaging by the Agent in The
City of New York not later than noon (New York time) on the Business Day prior
to the Settlement Date.

(e)         Limitations on Offering Size. Under no circumstances shall the
Company cause or request the offer or sale of any Placement Shares if, after
giving effect to the sale of such Placement Shares, the aggregate gross sales
proceeds of Placement Shares sold pursuant to this Agreement would exceed the
lesser of (A) together with all sales of Placement Shares under this Agreement,
the Maximum Amount, (B) the amount available for offer and sale under the
currently effective Registration Statement and (C) the amount authorized from
time to time to be issued and sold under this Agreement by the Company’s board
of directors, a duly authorized committee thereof or a duly authorized executive
officer, and notified to the Agent in writing. Under no circumstances shall the
Company cause or request the offer or sale of any Placement Shares pursuant to
this Agreement at a price lower than the minimum price authorized from time to
time by the Company’s board of directors, a duly authorized committee thereof or
a duly authorized executive committee, and notified to the Agent in writing.
Further, under no circumstances shall the Company cause or permit the aggregate
offering amount of Placement Shares sold pursuant to this Agreement to exceed
the Maximum Amount.

6.         Representations and Warranties of the Company. The Company represents
and warrants to, and agrees with the Agent that as of the date of this Agreement
and as of each Applicable Time (as defined below), unless such representation,
warranty or agreement specifies a different time:

(a)         Registration Statement and Prospectus. The Company and the
transactions contemplated by this Agreement meet the requirements for and comply
with the applicable conditions set forth in Form S-3 (including General
Instructions I.A and I.B) under the Securities Act. The Registration Statement
has been or will be filed with the Commission and has been or will be declared
effective by the Commission under the Securities Act prior to the issuance of
any Placement Notices by the Company. The Prospectus Supplement will name the
Agent as the agent in the section entitled “Plan of Distribution.” The Company
has not received, and has no notice of, any order of the Commission preventing
or suspending the use of the Registration Statement, or threatening or
instituting proceedings for that purpose. The Registration Statement and the
offer and sale of Placement Shares as contemplated hereby meet

 

-5-



--------------------------------------------------------------------------------

the requirements of Rule 415 under the Securities Act and comply in all material
respects with said Rule. Any statutes, regulations, contracts or other documents
that are required to be described in the Registration Statement or the
Prospectus or to be filed as exhibits to the Registration Statement have been so
described or filed. Copies of the Registration Statement, the Prospectus, and
any such amendments or supplements and all Incorporated Documents that were
filed with the Commission on or prior to the date of this Agreement have been
delivered, or are available through EDGAR, to the Agent and its counsel. The
Company has not distributed and, prior to the later to occur of each Settlement
Date and completion of the distribution of the Placement Shares, will not
distribute any offering material in connection with the offering or sale of the
Placement Shares other than the Registration Statement and the Prospectus and
any Issuer Free Writing Prospectus (as defined below) to which the Agent has
consented. The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act and is currently listed on the Exchange under the trading symbol
“OREX.” The Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or delisting the Common Stock from the Exchange, nor has the Company
received any notification that the Commission or the Exchange is contemplating
terminating such registration or listing. To the Company’s knowledge, it is in
compliance with all applicable listing requirements of the Exchange.

(b)         No Misstatement or Omission. The Registration Statement, when it
became or becomes effective, and the Prospectus, and any amendment or supplement
thereto, on the date of such Prospectus or amendment or supplement, conformed
and will conform in all material respects with the requirements of the
Securities Act. At each Settlement Date, the Registration Statement and the
Prospectus, as of such date, will conform in all material respects with the
requirements of the Securities Act. The Registration Statement, when it became
or becomes effective, did not, and will not, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus and any
amendment and supplement thereto, on the date thereof and at each Applicable
Time (defined below), did not or will not include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Incorporated Documents did not, and any further Incorporated
Documents filed after the date of this Agreement will not, when filed with the
Commission, contain an untrue statement of a material fact or omit to state a
material fact required to be stated in such document or necessary to make the
statements in such document, in light of the circumstances under which they were
made, not misleading. The foregoing shall not apply to statements in, or
omissions from, any such document made in reliance upon, and in conformity with,
information furnished to the Company by Agent specifically for use in the
preparation thereof.

(c)         Conformity with Securities Act and Exchange Act. The Registration
Statement, the Prospectus, any Issuer Free Writing Prospectus or any amendment
or supplement thereto, and the Incorporated Documents, when such documents were
or are filed with the Commission under the Securities Act or the Exchange Act or
became or become effective under the Securities Act, as the case may be,
conformed or will conform in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable.

 

-6-



--------------------------------------------------------------------------------

(d)         Financial Information. The consolidated financial statements of the
Company included or incorporated by reference in the Registration Statement, the
Prospectus and the Issuer Free Writing Prospectuses, if any, together with the
related notes and schedules, present fairly, in all material respects, the
consolidated financial position of the Company and the Subsidiaries (as defined
below) as of the dates indicated and the consolidated results of operations,
cash flows and changes in stockholders’ equity of the Company for the periods
specified have been prepared in compliance with the requirements of the
Securities Act and Exchange Act and in conformity with GAAP (as defined below)
applied on a consistent basis during the periods involved (except for such
adjustments to accounting standards and practices as are noted therein and
except in the case of unaudited financial statements to the extent they may
exclude footnotes or may be condensed or summary statements); the summary and
selected financial data with respect to the Company and the Subsidiaries (as
defined below) contained or incorporated by reference in the Registration
Statement, the Prospectus and the Issuer Free Writing Prospectuses, if any, are
accurately and fairly presented and prepared on a basis consistent with the
financial statements and books and records of the Company; there are no
financial statements (historical or pro forma) that are required to be included
or incorporated by reference in the Registration Statement, or the Prospectus
that are not included or incorporated by reference as required; the Company and
the Subsidiaries (as defined below) do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations),
not described in the Registration Statement (excluding the exhibits thereto),
and the Prospectus; and all disclosures contained or incorporated by reference
in the Registration Statement, the Prospectus and the Issuer Free Writing
Prospectuses, if any, regarding “non-GAAP financial measures” (as such term is
defined by the rules and regulations of the Commission) comply in all material
respects with Regulation G of the Exchange Act and Item 10 of Regulation S-K
under the Securities Act, to the extent applicable.

(e)         Conformity with EDGAR Filing. The Prospectus delivered to the Agent
for use in connection with the sale of the Placement Shares pursuant to this
Agreement will be identical to the versions of the Prospectus created to be
transmitted to the Commission for filing via EDGAR, except to the extent
permitted by Regulation S-T.

(f)         Organization. The Company and each of its Subsidiaries has been duly
organized, validly existing as a corporation and in good standing under the laws
of their respective jurisdictions of organization. The Company and each of its
Subsidiaries are, and will be, duly licensed or qualified as a foreign
corporation for transaction of business and in good standing under the laws of
each other jurisdiction in which their respective ownership or lease of property
or the conduct of their respective businesses requires such license or
qualification, and have all corporate power and authority necessary to own or
hold their respective properties and to conduct their respective businesses as
described in the Registration Statement and the Prospectus, except where the
failure to be so qualified or in good standing or have such power or authority
would not, individually or in the aggregate, have a material adverse effect or
would reasonably be expected to have a material adverse effect on or affecting
the assets, business, operations, earnings, properties, condition (financial or
otherwise), prospects, stockholders’ equity or results of operations of the
Company and the Subsidiaries taken as a whole, or prevent or materially
interfere with consummation of the transactions contemplated hereby (a “Material
Adverse Effect”).

 

-7-



--------------------------------------------------------------------------------

(g)         Subsidiaries. The subsidiaries set forth on Schedule 3
(collectively, the “Subsidiaries”), are the Company’s only significant
subsidiaries (as such term is defined in Rule 1-02 of Regulation S-X promulgated
by the Commission). Except as set forth in the Registration Statement and in the
Prospectus, the Company owns, directly or indirectly, all of the equity
interests of the Subsidiaries free and clear of any lien, charge, security
interest, encumbrance, right of first refusal or other restriction, and all the
equity interests of the Subsidiaries are validly issued and are fully paid,
nonassessable and free of preemptive and similar rights. No Subsidiary is
currently prohibited, directly or indirectly, from paying any dividends to the
Company, from making any other distribution on such Subsidiary’s capital stock,
from repaying to the Company any loans or advances to such Subsidiary from the
Company or from transferring any of such Subsidiary’s property or assets to the
Company or any other Subsidiary of the Company.

(h)         No Violation or Default. Neither the Company nor any of its
Subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries are subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of each of clauses (ii) and (iii) above, for any such
violation or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. To the Company’s
knowledge, no other party under any material contract or other agreement to
which it or any of its Subsidiaries is a party is in default in any respect
thereunder where such default would have a Material Adverse Effect.

(i)         No Material Adverse Change. Subsequent to the respective dates as of
which information is given in the Registration Statement, the Prospectus and the
Free Writing Prospectuses, if any (including any Incorporated Document), there
has not been (i) any Material Adverse Effect or the occurrence of any
development that the Company reasonably expects will result in a Material
Adverse Effect, (ii) any transaction which is material to the Company and the
Subsidiaries taken as a whole, (iii) any obligation or liability, direct or
contingent (including any off-balance sheet obligations), incurred by the
Company or any Subsidiary, which is material to the Company and the Subsidiaries
taken as a whole, (iv) any material change in the capital stock or outstanding
long-term indebtedness of the Company or any of its Subsidiaries or (v) any
dividend or distribution of any kind declared, paid or made on the capital stock
of the Company or any Subsidiary, other than in each case above (A) in the
ordinary course of business or (B) as otherwise disclosed in the Registration
Statement or Prospectus (including any document deemed incorporated by reference
therein).

(j)         Capitalization. The issued and outstanding shares of capital stock
of the Company have been validly issued, are fully paid and nonassessable and,
other than as disclosed in the Registration Statement or the Prospectus, are not
subject to any preemptive rights, rights of first refusal or similar rights
pursuant to the Company’s charter, bylaws or any agreement or other instrument
to which the Company is a party or by which the Company is bound. The Company
has an authorized, issued and outstanding capitalization as set forth in the
Registration

 

-8-



--------------------------------------------------------------------------------

Statement and the Prospectus as of the dates referred to therein (other than the
grant of additional options or other equity awards under the Company’s existing
equity incentive plans, or changes in the number of outstanding shares of Common
Stock of the Company due to the issuance of shares upon the exercise or
conversion of securities exercisable for, or convertible into, Common Stock
outstanding on the date hereof) and such authorized capital stock conforms to
the description thereof set forth in the Registration Statement and the
Prospectus. The description of the securities of the Company in the Registration
Statement and the Prospectus is complete and accurate in all material respects.
Except as disclosed in or contemplated by the Registration Statement or the
Prospectus, as of the date referred to therein, the Company does not have
outstanding any options to purchase, or any rights or warrants to subscribe for,
or any securities or obligations convertible into, or exchangeable for, or any
contracts or commitments to issue or sell, any shares of capital stock or other
securities.

(k)         Authorization; Enforceability. The Company has full legal right,
power and authority to enter into this Agreement and perform the transactions
contemplated hereby. This Agreement has been duly authorized, executed and
delivered by the Company and constitutes a legal, valid and binding agreement of
the Company enforceable against the Company in accordance with its terms, except
to the extent that (i) enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles and (ii) the indemnification and
contribution provisions of Section 10 hereof may be limited by federal or state
securities laws and public policy considerations in respect thereof.

(l)         Authorization of Placement Shares. The Placement Shares, when issued
and delivered pursuant to the terms approved by the board of directors of the
Company or a duly authorized committee thereof, or a duly authorized executive
officer, against payment therefor as provided herein, will be duly and validly
authorized and issued and fully paid and nonassessable, free and clear of any
pledge, lien, encumbrance, security interest or other claim, (other than any
pledge, lien, encumbrance, security interest or other claim arising from an act
of the Agent or a purchaser), including any statutory or contractual preemptive
rights, resale rights, rights of first refusal or other similar rights, and will
be registered pursuant to Section 12 of the Exchange Act. The Placement Shares,
when issued, will conform to the description thereof set forth in or
incorporated into the Prospectus under the caption “Description of Capital
Stock”.

(m)         No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of this Agreement, or the issuance and sale by the Company of the
Placement Shares as contemplated by this Agreement, except for (i) the
registration of the Placement Shares under the Securities Act; and (ii) such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required under applicable state securities laws or by the by-laws and
rules of the Financial Industry Regulatory Authority (“FINRA”) or the Exchange
in connection with the sale of the Placement Shares by the Agent.

(n)         No Preferential Rights. Except as set forth in the Registration
Statement and the Prospectus (including the Incorporated Documents), (i) no
person, as such term is defined in Rule 1-02 of Regulation S-X promulgated under
the Securities Act (each, a “Person”), has the right, contractual or otherwise,
to cause the Company to issue or sell to such

 

-9-



--------------------------------------------------------------------------------

Person any Common Stock or shares of any other capital stock or other securities
of the Company, (ii) no Person has any preemptive rights, resale rights, rights
of first refusal, rights of co-sale, or any other rights (whether pursuant to a
“poison pill” provision or otherwise) to purchase, from the Company, any Common
Stock or shares of any other capital stock or other securities of the Company,
(iii) no Person has the right to act as an underwriter or as a financial advisor
to the Company in connection with the offer and sale of the Placement Shares,
and (iv) no Person has the right, contractual or otherwise, to require the
Company to register under the Securities Act any Common Stock or shares of any
other capital stock or other securities of the Company, or to include any such
shares or other securities in the Registration Statement or the offering
contemplated thereby, whether as a result of the filing or effectiveness of the
Registration Statement or the sale of the Placement Shares as contemplated
thereby or otherwise, which have not been waived with respect to the offering
contemplated hereby.

(o)         Independent Public Accounting Firm. Ernst & Young LLP (“EY”), whose
report on the consolidated financial statements of the Company is filed with the
Commission as part of the Company’s most recent Annual Report on Form 10-K filed
with the Commission and incorporated by reference into the Registration
Statement and the Prospectus, are and, during the periods covered by their
report, were an independent registered public accounting firm within the meaning
of the Securities Act and the Public Company Accounting Oversight Board (United
States). To the Company’s knowledge, after due and careful inquiry, EY is not in
violation of the auditor independence requirements of the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”) with respect to the Company during the period of
their respective engagement.

(p)         Enforceability of Agreements. All agreements between the Company and
third parties expressly referenced in the Prospectus are legal, valid and
binding obligations of the Company enforceable in accordance with their
respective terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities laws or public policy considerations in respect thereof.

(q)         No Litigation. Except as set forth in the Registration Statement or
the Prospectus, there are no pending legal, governmental or regulatory actions,
suits, or proceedings, nor, to the Company’s knowledge, any pending legal,
governmental or regulatory audits or investigations to which the Company or a
Subsidiary is a party or to which any property of the Company or any of its
Subsidiaries is the subject that, individually or in the aggregate, would have a
Material Adverse Effect and, to the Company’s knowledge, no such actions, suits,
proceedings, audits or investigations are threatened or contemplated by any
legal, governmental or regulatory authority or threatened by others; and
(i) there are no current or pending legal, governmental or regulatory audits or
investigations, actions, suits or proceedings that are required under the
Securities Act to be described in the Prospectus that are not so described; and
(ii) there are no contracts or other documents that are required under the
Securities Act to be filed as exhibits to the Registration Statement that are
not so filed.

(r)         Consents and Permits. Except as set forth in the Registration
Statement and the Prospectus, the Company and each of its Subsidiaries have such
permits, licenses, patents, franchises, certificates of need and other approvals
and other authorizations (the “Regulatory Permits”) issued by the appropriate
domestic or foreign regional, federal, state, or

 

-10-



--------------------------------------------------------------------------------

local regulatory agencies or bodies necessary to conduct the business of the
Company, including, without limitation, any Investigational New Drug Application
(an “IND”) and/or New Drug Application (an “NDA”), as required by the U.S. Food
and Drug Administration (the “FDA”), any authorizations issued by the Drug
Enforcement Administration (the “DEA”), or any other authorizations issued by
domestic or foreign regional, federal, state, or local agencies or bodies
engaged in the regulation of pharmaceuticals such as those being developed by
the Company and its Subsidiaries, except for any of the foregoing that would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect; the Company is in compliance in all material respects with the
requirements of the Regulatory Permits, and all of the Regulatory Permits are
valid and in full force and effect, in each case in all material respects,
except where any invalidity, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; the Company has not
received any written notice of proceedings relating to the revocation,
termination, modification or impairment of rights of any of the Regulatory
Permits that, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would reasonably be expected to result in a
Material Adverse Effect; the Company has not failed to submit to the FDA any IND
or NDA necessary to conduct the business of the Company, any such filings that
were required to be made were in material compliance with applicable laws when
filed, and no material deficiencies have been asserted by the FDA with respect
to any such filings or submissions that were made.

(s)         Regulatory Filings. Except as disclosed in the Registration
Statement and the Prospectus, neither the Company nor any of its Subsidiaries
has failed to file with the applicable regulatory authorities (including,
without limitation, the FDA, or any foreign, federal, state, provincial or local
governmental or regulatory authority performing functions similar to those
performed by the FDA) any required filing, declaration, listing, registration,
report or submission, except for such failures that, individually or in the
aggregate, would not have a Material Adverse Effect; except as disclosed in the
Registration Statement and the Prospectus, all such filings, declarations,
listings, registrations, reports or submissions were in compliance with
applicable laws when filed and no deficiencies have been asserted by any
applicable regulatory authority with respect to any such filings, declarations,
listings, registrations, reports or submissions, except for any deficiencies
that, individually or in the aggregate, would not have a Material Adverse
Effect. The Company has operated and currently is, in all material respects, in
compliance with the United States Federal Food, Drug, and Cosmetic Act, all
applicable rules and regulations of the FDA and other federal, state, local and
foreign governmental bodies exercising comparable authority. The Company has no
knowledge of any studies, tests or trials not described in the Prospectus the
results of which reasonably call into question in any material respect the
results of the studies, tests and trials described in the Prospectus.

(t)         Intellectual Property. The Company and each of its Subsidiaries
owns, possesses or has valid and enforceable licenses to use, or can acquire on
reasonable terms, all Intellectual Property (as defined below) necessary for the
conduct of the Company’s and it Subsidiaries’ business as now conducted, except
as such failure to own, possess, or acquire such rights would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. Furthermore, except as disclosed in the Registration Statement or the
Prospectus (A) to the knowledge of the Company, there is no infringement,
misappropriation or violation by third parties of any such Intellectual
Property; (B) there is no pending or, to the knowledge of the Company,
threatened, action, suit, proceeding or claim by others challenging the
Company’s or

 

-11-



--------------------------------------------------------------------------------

any of its Subsidiaries’ rights in or to any such Intellectual Property; (C) the
Intellectual Property owned by the Company and its Subsidiaries, and to the
knowledge of the Company, the Intellectual Property licensed to the Company and
its Subsidiaries, has not been adjudged invalid or unenforceable, in whole or in
part, and there is no pending or, to the knowledge of the Company, threatened
action, suit, proceeding or claim by others challenging the validity or scope of
any such Intellectual Property; (D) there is no pending or, to the knowledge of
the Company, threatened action, suit, proceeding or claim by others that the
Company or any of its Subsidiaries infringes, misappropriates or otherwise
violates any Intellectual Property or other proprietary rights of others, and
neither the Company nor any of its Subsidiaries has received any written notice
of such claim; and (E) to the Company’s knowledge, no employee of the Company or
any of its Subsidiaries is in or has ever been in violation of any term of any
employment contract, patent disclosure agreement, invention assignment
agreement, non-competition agreement, non-solicitation agreement, nondisclosure
agreement or any restrictive covenant to or with a former employer where the
basis of such violation relates to such employee’s employment with the Company
or any of its Subsidiaries or actions undertaken by the employee while employed
with the Company or any of its Subsidiaries, except, in the case of clauses (A),
(B), (C), (D) and (E) above, for any such invalidity, unenforceability,
infringement, violation, misappropriation, action, suit, proceeding or claim as
would not, individually or in the aggregate, reasonably expected to result in a
Material Adverse Effect. “Intellectual Property” shall mean all patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, domain names,
technology, know-how and other intellectual property.

(u)         Clinical Studies. To the Company’s knowledge, the studies, tests and
preclinical and clinical investigations conducted by or on behalf of the Company
and described in the Prospectus were and, if still pending, are, in all material
respects, being conducted in accordance with established protocols, procedures
and controls pursuant to, where applicable, accepted professional scientific
standards for products or product candidates comparable to those being developed
by the Company, and all Applicable Laws and Authorizations, including, without
limitation, the Federal Food, Drug, and Cosmetic Act and implementing
regulations including good laboratory practice (“GLP”) regulations (21 C.F.R.
Part 58) if any such studies, tests or preclinical and clinical investigations
are being conducted pursuant to GLP, and good clinical practice and IND
requirements (21 C.F.R. Parts 50, 54, 56, and 312) if any such studies, tests or
preclinical and clinical investigations were or are subject to good clinical
practice regulations or were or are being conducted under an IND; the
descriptions of the results of such studies, tests and trials contained in the
Registration Statement and the Prospectus are accurate in all material respects
and fairly present the data derived from such studies, tests and trials; except
to the extent disclosed in the Registration Statement and the Prospectus, the
Company is not aware of any studies, tests or trials the results of which the
Company believes reasonably call into question in any material respect, the
study, test, or trial results described or referred to in the Registration
Statement and the Prospectus when viewed in the context in which such results
are described and the clinical state of development; and neither the Company nor
any of its Subsidiaries have received any written notices or correspondence from
any Governmental Authority requiring the termination, suspension or material
modification of any studies, tests or preclinical or clinical investigations
conducted by or on behalf of the Company or any of its Subsidiaries.

 

-12-



--------------------------------------------------------------------------------

(v)         Market Capitalization. At the time the Registration Statement was or
will be originally declared effective, and at the time the Company’s most recent
Annual Report on Form 10-K was filed with the Commission, the Company met or
will meet the then applicable requirements for the use of Form S-3 under the
Securities Act, including, but not limited to, Instruction I.B.6 of Form S-3.
The aggregate market value of the outstanding voting and non-voting common
equity (as defined in Securities Act Rule 405) of the Company held by persons
other than affiliates of the Company (pursuant to Securities Act Rule 144, those
that directly, or indirectly through one or more intermediaries, control, or are
controlled by, or are under common control with, the Company) (the
“Non-Affiliate Shares”), was equal to or greater than $75 million (calculated by
multiplying (x) the highest price at which the common equity of the Company
closed on the Exchange within 60 days of the date of the filing of the
Registration Statement times (y) the number of Non-Affiliate Shares). The
Company is not a shell company (as defined in Rule 405 under the Securities Act)
and has not been a shell company for at least 12 calendar months previously and
if it has been a shell company at any time previously, has filed current Form 10
information (as defined in Instruction I.B.6 of Form S-3) with the Commission at
least 12 calendar months previously reflecting its status as an entity that is
not a shell company.

(w)         No Material Defaults. Neither the Company nor any of the
Subsidiaries has defaulted on any installment on indebtedness for borrowed money
or on any rental on one or more long-term leases, which defaults, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect. The Company has not filed a report pursuant to Section 13(a) or 15(d) of
the Exchange Act since the filing of its last Annual Report on Form 10-K,
indicating that it (i) has failed to pay any dividend or sinking fund
installment on preferred stock or (ii) has defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

(x)         Certain Market Activities. Neither the Company, nor any of the
Subsidiaries, nor any of their respective directors, officers nor, to the
Company’s knowledge, any controlling persons has taken, directly or indirectly,
any action designed, or that has constituted or might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Placement Shares.

(y)         Broker/Dealer Relationships. Neither the Company nor any of the
Subsidiaries (i) is required to register as a “broker” or “dealer” in accordance
with the provisions of the Exchange Act or (ii) directly or indirectly through
one or more intermediaries, controls or is a “person associated with a member”
or “associated person of a member” (within the meaning set forth in the FINRA
Manual).

(z)         No Reliance. The Company has not relied upon the Agent or legal
counsel for the Agent for any legal, tax or accounting advice in connection with
the offering and sale of the Placement Shares.

(aa)     Taxes. The Company and each of its Subsidiaries have filed all federal,
state, local and foreign income and other tax returns which have been required
to be filed by the Company or a Subsidiary, or have properly requested
extensions thereof, and paid all taxes

 

-13-



--------------------------------------------------------------------------------

shown thereon through the date hereof, to the extent that such taxes have become
due and are not being contested in good faith, except where the failure to so
file or pay would not reasonably be expected to have a Material Adverse Effect.
Except as otherwise disclosed in or contemplated by the Registration Statement
or the Prospectus, no tax deficiency has been determined adversely to the
Company or any of its Subsidiaries which has had, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The Company has no knowledge of any federal, state or other governmental tax
deficiency, penalty or assessment which has been or could reasonably be expected
to be asserted or threatened against it which would reasonably be expected to
have a Material Adverse Effect.

(bb)     Title to Real and Personal Property. Except as set forth in the
Registration Statement or the Prospectus, the Company and its Subsidiaries have
good and marketable title to all real property owned by them, good and valid
title to all tangible personal property (other than Intellectual Property, which
is covered in Section 6(t) above) described in the Registration Statement or
Prospectus as being owned by them that are material to the businesses of the
Company or such Subsidiary, in each case free and clear of all liens,
encumbrances and claims, except those matters that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries or (ii) would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Any real or
tangible personal property described in the Registration Statement or Prospectus
as being leased by the Company and any of its Subsidiaries is held by them under
valid, existing and enforceable leases, except those that (A) do not materially
interfere with the use made or proposed to be made of such property by the
Company or any of its Subsidiaries or (B) would not be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect. Each of the
properties of the Company and its Subsidiaries complies with all applicable
codes, laws and regulations (including, without limitation, building and zoning
codes, laws and regulations and laws relating to access to such properties),
except if and to the extent disclosed in the Registration Statement or
Prospectus or except for such failures to comply that would not, individually or
in the aggregate, reasonably be expected to interfere in any material respect
with the use made and proposed to be made of such property by the Company and
its Subsidiaries or otherwise have a Material Adverse Effect. None of the
Company or its subsidiaries has received from any governmental or regulatory
authorities any notice of any condemnation of, or zoning change affecting, the
properties of the Company and its Subsidiaries, and the Company knows of no such
condemnation or zoning change which is threatened, except for such that would
not reasonably be expected to interfere in any material respect with the use
made and proposed to be made of such property by the Company and its
Subsidiaries or otherwise have a Material Adverse Effect, individually or in the
aggregate.

(cc)     Environmental Laws. Except as set forth in the Registration Statement
or the Prospectus, the Company and its Subsidiaries (i) are in compliance with
any and all applicable federal, state, local and foreign laws, rules,
regulations, decisions and orders relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (collectively, “Environmental Laws”); (ii) have received and are
in compliance with all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses as
described in the Registration Statement and the Prospectus; and (iii) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic

 

-14-



--------------------------------------------------------------------------------

substances or wastes, pollutants or contaminants, except, in the case of any of
clauses (i), (ii) or (iii) above, for any such failure to comply or failure to
receive required permits, licenses, other approvals or liability as would not,
individually or in the aggregate, have a Material Adverse Effect.

(dd)     Disclosure Controls. The Company and each of its Subsidiaries maintain
systems of internal accounting controls designed to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company’s internal control over financial
reporting is effective and the Company is not aware of any material weaknesses
in its internal control over financial reporting (other than as set forth in the
Prospectus). Since the date of the latest audited financial statements of the
Company included in the Prospectus, there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting (other than as set forth in the Prospectus). The Company has
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15 and 15d-15) for the Company and designed such disclosure controls and
procedures to provide reasonable assurance that material information relating to
the Company and each of its Subsidiaries is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s Annual Report on Form 10-K or Quarterly Report on Form 10-Q,
as the case may be, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of a date within 90 days prior to the filing date of the Form 10-K for the
fiscal year most recently ended (such date, the “Evaluation Date”). The Company
presented in its Form 10-K for the fiscal year most recently ended the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date and
the disclosure controls and procedures were effective. Since the Evaluation
Date, there have been no significant changes in the Company’s internal controls
(as such term is defined in Item 307(b) of Regulation S-K under the Securities
Act) or, to the Company’s knowledge, in other factors that could significantly
affect the Company’s internal controls.

(ee)     Sarbanes-Oxley. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply in all material respects with any applicable provisions of the
Sarbanes-Oxley Act and the rules and regulations promulgated thereunder. Each of
the principal executive officer and the principal financial officer of the
Company (or each former principal executive officer of the Company and each
former principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it or furnished by it to the Commission. For purposes of
the preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes-Oxley Act.

 

-15-



--------------------------------------------------------------------------------

(ff)     Finder’s Fees. Neither the Company nor any of the Subsidiaries has
incurred any liability for any finder’s fees, brokerage commissions or similar
payments in connection with the transactions herein contemplated, except as may
otherwise exist with respect to the Agent pursuant to this Agreement.

(gg)     Labor Disputes. No labor disturbance by or dispute with employees of
the Company or any of its Subsidiaries exists or, to the knowledge of the
Company, is threatened which would reasonably be expected to result in a
Material Adverse Effect.

(hh)     Investment Company Act. Neither the Company nor any of the Subsidiaries
is or, after giving effect to the offering and sale of the Placement Shares,
will be an “investment company” or an entity “controlled” by an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”).

(ii)     Operations. The operations of the Company and its Subsidiaries are and
have been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
jurisdictions to which the Company or its Subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency having
jurisdiction over the Company (collectively, the “Money Laundering Laws”),
except as would not reasonably be expected to result in a Material Adverse
Effect; and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

(jj)     Off-Balance Sheet Arrangements. There are no transactions, arrangements
and other relationships between and/or among the Company, and/or, to the
knowledge of the Company, any of its affiliates and any unconsolidated entity,
including, but not limited to, any structural finance, special purpose or
limited purpose entity (each, an “Off-Balance Sheet Transaction”) that could
reasonably be expected to affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33-8056; 34-45321; FR-61), required to be described in
the Prospectus which have not been described as required.

(kk)     Underwriter Agreements. The Company is not a party to any agreement
with an agent or underwriter for any other “at-the-market” or continuous equity
transaction.

(ll)     ERISA. To the knowledge of the Company, each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company and any of its Subsidiaries has been maintained in
material compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to ERISA and
the Internal Revenue Code of 1986, as amended (the “Code”); no prohibited
transaction, within

 

-16-



--------------------------------------------------------------------------------

the meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred
which would result in a material liability to the Company with respect to any
such plan excluding transactions effected pursuant to a statutory or
administrative exemption; and for each such plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code has been incurred,
whether or not waived, and the fair market value of the assets of each such plan
(excluding for these purposes accrued but unpaid contributions) exceeds the
present value of all benefits accrued under such plan determined using
reasonable actuarial assumptions.

(mm)     Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward-Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.

(nn)     Agent Purchases. The Company acknowledges and agrees that the Agent has
informed the Company that the Agent may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell Common Stock for its own
account while this Agreement is in effect, provided, that (i) no such purchase
or sales shall take place while a Placement Notice is in effect (except to the
extent the Agent may engage in sales of Placement Shares purchased or deemed
purchased from the Company as a “riskless principal” or in a similar capacity)
and (ii) the Company shall not be deemed to have authorized or consented to any
such purchases or sales by the Agent.

(oo)     Margin Rules. Neither the issuance, sale and delivery of the Placement
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(pp)     Insurance. The Company and each of its Subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as the Company and
each of its Subsidiaries reasonably believe are adequate for the conduct of
their properties and as is customary for companies of similar size, engaged in
similar businesses in similar industries.

(qq)     No Improper Practices. (i) Neither the Company nor the Subsidiaries,
nor to the Company’s knowledge, any of their respective executive officers has,
in the past five years, made any unlawful contributions to any candidate for any
political office (or failed fully to disclose any contribution in violation of
law) or made any contribution or other payment to any official of, or candidate
for, any federal, state, municipal, or foreign office or other person charged
with similar public or quasi-public duty in violation of any law or of the
character required to be disclosed in the Prospectus; (ii) no relationship,
direct or indirect, exists between or among the Company or any Subsidiary or any
affiliate of any of them, on the one hand, and the directors, officers and
stockholders of the Company or any Subsidiary, on the other hand, that is
required by the Securities Act to be described in the Registration Statement and
the Prospectus that is not so described; (iii) no relationship, direct or
indirect, exists between or among the Company or any Subsidiary or any affiliate
of them, on the one hand, and the directors, officers, or stockholders of the
Company or any Subsidiary, on the other hand, that is required by the rules of
FINRA to be described in the Registration Statement and the Prospectus that is
not so

 

-17-



--------------------------------------------------------------------------------

described; (iv) except as described in the Registration Statement and the
Prospectus, there are no material outstanding loans or advances or material
guarantees of indebtedness by the Company or any Subsidiary to or for the
benefit of any of their respective officers or directors or any of the members
of the families of any of them; and (v) the Company has not offered, or caused
any placement agent to offer, Common Stock to any person with the intent to
influence unlawfully (A) a customer or supplier of the Company or any Subsidiary
to alter the customer’s or supplier’s level or type of business with the Company
or any Subsidiary or (B) a trade journalist or publication to write or publish
favorable information about the Company or any Subsidiary or any of their
respective products or services, and (vi) neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any employee or agent of the Company or any
Subsidiary has made any payment of funds of the Company or any Subsidiary or
received or retained any funds in violation of any law, rule or regulation
(including, without limitation, the Foreign Corrupt Practices Act of 1977),
which payment, receipt or retention of funds is of a character required to be
disclosed in the Registration Statement or the Prospectus.

(rr)     Status Under the Securities Act. The Company was not and is not an
ineligible issuer as defined in Rule 405 under the Securities Act at the times
specified in Rules 164 and 433 under the Securities Act in connection with the
offering of the Placement Shares.

(ss)     No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
Issuer Free Writing Prospectus, as of its issue date and as of each Applicable
Time (as defined in Section 23 below), did not, does not and will not, not,
through the completion of the Placement for which such Issuer Free Writing
Prospectus is used or deemed used, include any information that conflicted,
conflicts or will conflict with the information contained in the Registration
Statement or the Prospectus, including any Incorporated Document that has not
been superseded or modified. The foregoing sentence does not apply to statements
in or omissions from any Issuer Free Writing Prospectus based upon and in
conformity with written information furnished to the Company by the Agent
specifically for use therein.

(tt)     No Conflicts. Neither the execution of this Agreement by the Company,
nor the issuance, offering or sale of the Placement Shares, nor the consummation
by the Company of any of the transactions contemplated herein, nor the
compliance by the Company with the terms and provisions hereof will conflict
with, or will result in a breach of, any of the terms and provisions of, or has
constituted or will constitute a default under, or has resulted in or will
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company pursuant to the terms of any contract or other
agreement to which the Company may be bound or to which any of the property or
assets of the Company is subject, except (i) such conflicts, breaches or
defaults as may have been waived and (ii) such conflicts, breaches and defaults
that would not reasonably be expected to have a Material Adverse Effect; nor
will such action result (x) in any violation of the provisions of the
organizational or governing documents of the Company, or (y) in any violation of
the provisions of any statute or any order, rule or regulation applicable to the
Company or of any court or of any federal, state or other regulatory authority
or other government body having jurisdiction over the Company, except in the
case of clause (y) for such violations as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(uu)     Sanctions. (i) The Company represents that, neither the Company nor any
of its Subsidiaries (collectively, the “Entity”) nor, to the Entity’s knowledge,
any director,

 

-18-



--------------------------------------------------------------------------------

officer, employee, agent, affiliate or representative of the Entity, is a
government, individual, or entity (in this paragraph (uu), “Person”) that is, or
is owned or controlled by a Person that is:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”), nor

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, North
Korea, Sudan and Syria).

(ii) The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii) The Entity represents and covenants that, except as detailed in the
Registration Statement and the Prospectus, for the past 5 years, it has not
engaged in, is not now engaging in, and will not engage in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions.

(vv)     Stock Transfer Taxes. On each Settlement Date, all stock transfer or
other taxes (other than income taxes) which are required to be paid in
connection with the sale and transfer of the Placement Shares to be sold
hereunder will be, or will have been, fully paid or provided for by the Company
and all laws imposing such taxes will be or will have been fully complied with
in all material respects.

(ww)     Compliance with Laws. Each of the Company and its Subsidiaries: (A) is
and at all times has been in compliance with all statutes, rules, or regulations
applicable to the ownership, testing, development, manufacture, packaging,
processing, use, distribution, marketing, labeling, promotion, sale, offer for
sale, storage, import, export or disposal of any product manufactured or
distributed by the Company or its Subsidiaries (“Applicable Laws”), except as
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect; (B) has not received any FDA Form 483, notice of
adverse finding, warning letter, untitled letter or other correspondence or
notice from the FDA or any other Governmental Authority alleging or asserting
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”); (C) possesses all
material Authorizations and such Authorizations are valid and in full force and
effect and are

 

-19-



--------------------------------------------------------------------------------

not in material violation of any term of any such Authorizations; (D) has not
received notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Authority or
third party alleging that any product operation or activity is in violation of
any Applicable Laws or Authorizations and has no knowledge that any such
Governmental Authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (E) has not received
notice that any Governmental Authority has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations and has no
knowledge that any such Governmental Authority is considering such action; and
(F) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were complete and correct on
the date filed (or were corrected or supplemented by a subsequent submission);
and (G) has not, either voluntarily or involuntarily, initiated, conducted, or
issued or caused to be initiated, conducted or issued, any recall, market
withdrawal or replacement, safety alert, post-sale warning, “dear healthcare
provider” letter, or other notice or action relating to the alleged lack of
safety or efficacy of any product or any alleged product defect or violation
and, to the Company’s knowledge, no third party has initiated, conducted or
intends to initiate any such notice or action.

(xx)     Compliance with Occupational Laws. The Company and each of its
Subsidiaries (A) is in compliance, in all material respects, with any and all
applicable foreign, federal, state and local laws, rules, regulations, treaties,
statutes and codes promulgated by any and all Governmental Authorities
(including pursuant to the Occupational Health and Safety Act) relating to the
protection of human health and safety in the workplace (“Occupational Laws”);
(B) has received all material permits, licenses or other approvals required of
it under applicable Occupational Laws to conduct its business as currently
conducted; and (C) is in compliance, in all material respects, with all terms
and conditions of such permit, license or approval. No action, proceeding,
revocation proceeding, writ, injunction or claim is pending or, to the Company’s
knowledge, threatened against the Company or any of its Subsidiaries relating to
Occupational Laws and the Company does not have knowledge of any facts,
circumstances or developments relating to its operations or cost accounting
practices that could reasonably be expected to form the basis for or give rise
to such actions, suits, investigations or proceedings.

Any certificate signed by an officer of the Company and delivered to the Agent
or to counsel for the Agent pursuant to or in connection with this Agreement
shall be deemed to be a representation and warranty by the Company, as
applicable, to the Agent as to the matters set forth therein.

7.         Covenants of the Company. The Company covenants and agrees with Agent
that:

(a)         Registration Statement Amendments. After the date of this Agreement
and during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Agent under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify the Agent promptly of the time
when any subsequent amendment to the Registration Statement, other than
documents incorporated by reference, has been filed with the Commission and/or
has become effective or any subsequent supplement to the Prospectus, other than
documents

 

-20-



--------------------------------------------------------------------------------

incorporated by reference, has been filed and of any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus or
for additional information; (ii) the Company will prepare and file with the
Commission, promptly upon the Agent’s request, any amendments or supplements to
the Registration Statement or Prospectus that, in the Agent’s reasonable
opinion, may be necessary or advisable in connection with the distribution of
the Placement Shares by the Agent (provided, however, that the failure of the
Agent to make such request shall not relieve the Company of any obligation or
liability hereunder, or affect the Agent’s right to rely on the representations
and warranties made by the Company in this Agreement and provided, further, that
the only remedy the Agent shall have with respect to the failure to make such
filing shall be to cease making sales under this Agreement until such amendment
or supplement is filed); (iii) the Company will not file any amendment or
supplement to the Registration Statement or Prospectus (except for documents
incorporated by reference) relating to the Placement Shares or a security
convertible into the Placement Shares unless a copy thereof has been submitted
to the Agent within a reasonable period of time before the filing and the Agent
has not reasonably objected thereto in writing within two (2) Business Days
(provided, however, that (A) the failure of the Agent to make such objection
shall not relieve the Company of any obligation or liability hereunder, or
affect the Agent’s right to rely on the representations and warranties made by
the Company in this Agreement, and (B) the Company has no obligation to provide
the Agent any advance copy of such filing or to provide the Agent an opportunity
to object to such filing, if such filing does not name the Agent and does not
reference the transactions contemplated hereunder; and provided, further, that
the only remedy the Agent shall have with respect to the failure by the Company
to obtain such consent shall be to cease making sales under this Agreement) and
the Company will furnish to the Agent at the time of filing thereof a copy of
any document that upon filing is deemed to be incorporated by reference into the
Registration Statement or Prospectus, except for those documents available via
EDGAR; and (iv) the Company will cause each amendment or supplement to the
Prospectus to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act or, in the case of any
document to be incorporated therein by reference, to be filed with the
Commission as required pursuant to the Exchange Act, within the time period
prescribed (the determination to file or not file any amendment or supplement
with the Commission under this Section 7(a), based on the Company’s reasonable
opinion or reasonable objections, shall be made exclusively by the Company).

(b)         Notice of Commission Stop Orders. The Company will advise the Agent,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued. The Company will advise the Agent promptly after it receives any request
by the Commission for any amendments to the Registration Statement or any
amendment or supplements to the Prospectus or any Issuer Free Writing Prospectus
or for additional information related to the offering of the Placement Shares or
for additional information related to the Registration Statement, the Prospectus
or any Issuer Free Writing Prospectus.

 

-21-



--------------------------------------------------------------------------------

(c)         Delivery of Prospectus; Subsequent Changes. During any period in
which a Prospectus relating to the Placement Shares is required to be delivered
by the Agent under the Securities Act with respect to the offer and sale of the
Placement Shares (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will use
commercially reasonable efforts to comply in all material respects with all
requirements imposed upon it by the Securities Act, as from time to time in
force, and to file on or before their respective due dates all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other
provision of or under the Exchange Act. If the Company has omitted any
information from the Registration Statement pursuant to Rule 430B under the
Securities Act, it will use its best efforts to comply with the provisions of
and make all requisite filings with the Commission pursuant to said Rule 430B
and to notify the Agent promptly of all such filings. If during such period any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify the Agent to suspend the
offering of Placement Shares during such period and the Company will promptly
amend or supplement the Registration Statement or Prospectus (at the expense of
the Company) so as to correct such statement or omission or effect such
compliance; provided, however, that the Company may delay any such amendment or
supplement if, in the judgment of the Company, it is in the best interests of
the Company to do so.

(d)         Listing of Placement Shares. Prior to the date of the first
Placement Notice, the Company will use its reasonable best efforts to cause the
Placement Shares to be listed on the Exchange.

(e)         Delivery of Registration Statement and Prospectus. The Company will
furnish to the Agent and its counsel (at the expense of the Company) copies of
the Registration Statement, the Prospectus (including all Incorporated
Documents) and all amendments and supplements to the Registration Statement or
Prospectus that are filed with the Commission during any period in which a
Prospectus relating to the Placement Shares is required to be delivered under
the Securities Act (including all Incorporated Documents filed with the
Commission during such period), in each case as soon as reasonably practicable
and in such quantities as the Agent may from time to time reasonably request
and, at the Agent’s request, will also furnish copies of the Prospectus to each
exchange or market on which sales of the Placement Shares may be made; provided,
however, that the Company shall not be required to furnish any document (other
than the Prospectus) to the Agent to the extent such document is available on
EDGAR.

(f)         Earnings Statement. To the extent not otherwise available on EDGAR,
the Company will make generally available to its security holders as soon as
practicable, but in any event not later than 15 months after the end of the
Company’s current fiscal quarter, an earnings statement covering a 12-month
period that satisfies the provisions of Section 11(a) and Rule 158 of the
Securities Act.

 

-22-



--------------------------------------------------------------------------------

(g)         Use of Proceeds. The Company will use the Net Proceeds as described
in the Prospectus in the section entitled “Use of Proceeds.”

(h)         Notice of Other Sales. Without the prior written consent of the
Agent, the Company will not, directly or indirectly, offer to sell, sell,
contract to sell, grant any option to sell or otherwise dispose of any Common
Stock (other than the Placement Shares offered pursuant to this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire, Common Stock during the period beginning on the
fifth (5th) Trading Day immediately prior to the date on which any Placement
Notice is delivered to the Agent hereunder and ending on the fifth (5th) Trading
Day immediately following the final Settlement Date with respect to Placement
Shares sold pursuant to such Placement Notice (or, if the Placement Notice has
been terminated or suspended prior to the sale of all Placement Shares covered
by a Placement Notice, the date of such suspension or termination); and will not
directly or indirectly in any other “at-the-market” or continuous equity
transaction offer to sell, sell, contract to sell, grant any option to sell or
otherwise dispose of any Common Stock (other than the Placement Shares offered
pursuant to this Agreement) or securities convertible into or exchangeable for
Common Stock, warrants or any rights to purchase or acquire, Common Stock prior
to the later of the termination of this Agreement and the sixtieth (60th) day
immediately following the final Settlement Date with respect to Placement Shares
sold pursuant to such Placement Notice; provided, however, that such
restrictions will not apply in connection with the Company’s issuance or sale of
(i) Common Stock, options to purchase Common Stock, other equity awards to
acquire Common Stock, or Common Stock issuable upon the exercise of options or
other equity awards, pursuant to any equity incentive or benefits plan, stock
ownership plan or dividend reinvestment plan (but not Common Stock subject to a
waiver to exceed plan limits in its dividend reinvestment plan) of the Company
whether now in effect or hereafter implemented, (ii) Common Stock issuable upon
conversion of securities or the exercise of warrants, options or other rights in
effect or outstanding, and disclosed in filings by the Company available on
EDGAR or otherwise in writing to the Agent and (iii) Common Stock or securities
convertible into or exchangeable for shares of Common Stock as consideration for
mergers, acquisitions, or other business combinations or strategic alliances
occurring after the date of this Agreement which are not issued for capital
raising purposes.

(i)         Change of Circumstances. The Company will, at any time during the
pendency of a Placement Notice advise the Agent promptly after it shall have
received notice or obtained knowledge thereof, of any information or fact that
would alter or affect in any material respect any opinion, certificate, letter
or other document required to be provided to the Agent pursuant to this
Agreement.

(j)         Due Diligence Cooperation. The Company will cooperate with any
reasonable due diligence review conducted by the Agent or its representatives in
connection with the transactions contemplated hereby, including, without
limitation, providing information and making available documents and senior
corporate officers, during regular business hours and at the Company’s principal
offices, as the Agent may reasonably request.

(k)         Required Filings Relating to Placement of Placement Shares. The
Company agrees that on such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing date under Rule 424(b), a “Filing Date”), which

 

-23-



--------------------------------------------------------------------------------

prospectus supplement will set forth, within the relevant period, the amount of
Placement Shares sold through the Agent, the Net Proceeds to the Company and the
compensation payable by the Company to the Agent with respect to such Placement
Shares, and (ii) deliver such number of copies of each such prospectus
supplement to each exchange or market on which such sales were effected as may
be required by the rules or regulations of such exchange or market.

(l) Representation Dates; Certificate. (1) Prior to the date of the first
Placement Notice and (2) each time the Company:

(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);

(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or

(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date”);

the Company shall furnish the Agent (but in the case of clause (iv) above only
if the Agent reasonably determines that the information contained in such Form
8-K is material) with a certificate dated the Representation Date, in the form
and substance satisfactory to the Agent and its counsel, substantially similar
to the form previously provided to the Agent and its counsel, modified, as
necessary, to relate to the Registration Statement and the Prospectus as amended
or supplemented. The requirement to provide a certificate under this
Section 7(l) shall be automatically waived for any Representation Date occurring
(1) at a time a Suspension is in effect, which waiver shall continue until the
earlier to occur of the date the Company delivers instructions for the sale of
Placement Shares hereunder (which for such calendar quarter shall be considered
a Representation Date) and the next occurring Representation Date and (2) at a
time at which no Placement Notice is pending, which waiver shall continue until
the date the Company delivers a Placement Notice hereunder (which for such
calendar quarter shall be considered a Representation Date), provided that a
waiver under this clause (2) shall not apply for any Representation date on
which the Company files its annual report on Form 10-K. Notwithstanding the
foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when a Suspension was in effect and did not
provide the Agent with a certificate under this Section 7(l), then before the
Company delivers the instructions for the sale of Placement Shares or the Agent
sells any Placement Shares pursuant to such

 

-24-



--------------------------------------------------------------------------------

instructions, the Company shall provide the Agent with a certificate in
conformity with this Section 7(l) dated as of the date that the instructions for
the sale of Placement Shares are issued.

(m)         Legal Opinions. (1) Prior to the date of the first Placement Notice
and (2) unless waived by the Agent, within five (5) Trading Days of each
Representation Date with respect to which the Company is obligated to deliver a
certificate pursuant to Section 7(l) for which no waiver is applicable and
excluding the date of this Agreement, the Company shall cause to be furnished to
the Agent (A) a written opinion of Cooley LLP (“Company Counsel”); provided that
the Company shall only be required to deliver a written opinion from Company
Counsel pursuant to this section in connection with a Representation Date with
respect to which the Company is obligated to deliver a certificate pursuant to
Sections 7(l)(2)(i) through 7(l)(2)(iii), and (B) a written opinion of Knobbe,
Martens, Olson & Bear, LLP (“Company IP Counsel”); provided that the Company
shall only be required to deliver a written opinion from Company IP Counsel
pursuant to this section in connection with a Representation Date with respect
to which the Company is obligated to deliver a certificate pursuant to
Section 7(l)(2)(i) and Section 7(l)(2)(ii), or other counsel satisfactory to the
Agent, in form and substance satisfactory to Agent and its counsel,
substantially similar to the form previously provided to the Agent and its
counsel, modified, as necessary, to relate to the Registration Statement and the
Prospectus as then amended or supplemented; provided, however, the Company shall
be required to furnish to Agent no more than one opinion from Company Counsel
and no more than one opinion from Company IP Counsel hereunder per calendar
quarter; provided, further, that in lieu of such opinions for subsequent
periodic filings under the Exchange Act, counsel may furnish the Agent with a
letter (a “Reliance Letter”) to the effect that the Agent may rely on a prior
opinion delivered under this Section 7(m) to the same extent as if it were dated
the date of such letter (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented as of the date of the Reliance Letter).

(n)         Comfort Letter. (1) On or prior to the date of the first Placement
Notice and (2) within five (5) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate pursuant to
Section 7(l) for which no waiver is applicable and excluding the date of this
Agreement, the Company shall cause its independent registered public accounting
firm to furnish the Agent letters (the “Comfort Letters”), dated the date the
Comfort Letter is delivered, which shall meet the requirements set forth in this
Section 7(n); provided, that if requested by the Agent, the Company shall cause
a Comfort Letter to be furnished to the Agent within ten (10) Trading Days of
the date of occurrence of any material transaction or event requiring the filing
of a Current Report on Form 8-K containing material financial information,
including the restatement of the Company’s financial statements. The Comfort
Letter from the Company’s independent registered public accounting firm shall be
in a form and substance reasonably satisfactory to the Agent, (i) confirming
that they are an independent registered public accounting firm within the
meaning of the Securities Act and the PCAOB, (ii) stating, as of such date, the
conclusions and findings of such firm with respect to the financial information
and other matters ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings (the first such
letter, the “Initial Comfort Letter”) and (iii) updating the Initial Comfort
Letter with any information that would have been included in the Initial Comfort
Letter had it been given on such date and modified as necessary to relate to the
Registration Statement and the Prospectus, as amended and supplemented to the
date of such letter.

 

-25-



--------------------------------------------------------------------------------

(o)         Market Activities. The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of
Placement Shares or (ii) sell, bid for, or purchase Placement Shares in
violation of Regulation M, or pay anyone any compensation for soliciting
purchases of the Placement Shares other than the Agent.

(p)         Investment Company Act. The Company will conduct its affairs in such
a manner so as to reasonably ensure that neither it nor any of its Subsidiaries
will be or become, at any time prior to the termination of this Agreement,
required to register as an “investment company,” as such term is defined in the
Investment Company Act.

(q)         No Offer to Sell. Other than an Issuer Free Writing Prospectus
approved in advance by the Company and the Agent in its capacity as agent
hereunder, neither the Agent nor the Company (including its agents and
representatives, other than the Agent in its capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405 under the Securities Act), required to be filed with the Commission,
that constitutes an offer to sell or solicitation of an offer to buy Placement
Shares hereunder.

(r)         Blue Sky and Other Qualifications. The Company will use its
commercially reasonable efforts, in cooperation with the Agent, to qualify the
Placement Shares for offering and sale, or to obtain an exemption for the
Placement Shares to be offered and sold, under the applicable securities laws of
such states and other jurisdictions (domestic or foreign) as the Agent may
designate and to maintain such qualifications and exemptions in effect for so
long as required for the distribution of the Placement Shares (but in no event
for less than one year from the date of this Agreement); provided, however, that
the Company shall not be obligated to file any general consent to service of
process or to qualify as a foreign corporation or as a dealer in securities in
any jurisdiction in which it is not so qualified or to subject itself to
taxation in respect of doing business in any jurisdiction in which it is not
otherwise so subject. In each jurisdiction in which the Placement Shares have
been so qualified or exempt, the Company will file such statements and reports
as may be required by the laws of such jurisdiction to continue such
qualification or exemption, as the case may be, in effect for so long as
required for the distribution of the Placement Shares (but in no event for less
than one year from the date of this Agreement).

(s)         Sarbanes-Oxley Act. The Company and the Subsidiaries will maintain
and keep accurate books and records reflecting their assets and maintain
internal accounting controls in a manner designed to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles and including those policies and procedures that
(i) pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions and dispositions of the assets of the
Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements in accordance with generally accepted accounting principles,
(iii) that receipts and expenditures of the Company are being made only in
accordance with management’s and the Company’s directors’ authorization, and
(iv) provide reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of the Company’s assets that could
have a material effect on its financial statements.

 

-26-



--------------------------------------------------------------------------------

The Company and the Subsidiaries will maintain such controls and other
procedures, including, without limitation, those required by Sections 302 and
906 of the Sarbanes-Oxley Act, and the applicable regulations thereunder that
are designed to ensure that information required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
Commission’s rules and forms, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer and principal financial officer, or persons
performing similar functions, as appropriate to allow timely decisions regarding
required disclosure and to ensure that material information relating to the
Company or the Subsidiaries is made known to them by others within those
entities, particularly during the period in which such periodic reports are
being prepared.

(t)         Secretary’s Certificate; Further Documentation. On or prior to the
date of the first Placement Notice, the Company shall deliver to the Agent a
certificate of the Secretary of the Company and attested to by an executive
officer of the Company, dated as of such date, certifying as to (i) the
Certificate of Incorporation of the Company, (ii) the By-laws of the Company,
(iii) the resolutions of the Board of Directors of the Company, or a duly
authorized committee of the Board of Directors, authorizing the execution,
delivery and performance of this Agreement and the issuance of the Placement
Shares and (iv) the incumbency of the officers duly authorized to execute this
Agreement and the other documents contemplated by this Agreement. Within five
(5) Trading Days of each Representation Date, the Company shall have furnished
to the Agent such further information, certificates and documents as the Agent
may reasonably request.

8.         Payment of Expenses. The Company will pay all expenses incident to
the performance of its obligations under this Agreement, including (i) the
preparation and filing of the Registration Statement, including any fees
required by the Commission, and the printing or electronic delivery of the
Prospectus as originally filed and of each amendment and supplement thereto, in
such number as the Agent shall reasonably deem necessary, (ii) the printing and
delivery to the Agent of this Agreement and such other documents as may be
required in connection with the offering, purchase, sale, issuance or delivery
of the Placement Shares, (iii) the preparation, issuance and delivery of the
certificates, if any, for the Placement Shares to the Agent, including any stock
or other transfer taxes and any capital duties, stamp duties or other duties or
taxes payable upon the sale, issuance or delivery of the Placement Shares to the
Agent, (iv) the fees and disbursements of the counsel, accountants and other
advisors to the Company, (v) the fees and expenses of the Agent including but
not limited to the fees and expenses of the counsel to the Agent, payable upon
the execution of this Agreement, in an amount not to exceed $50,000, (vi) the
qualification or exemption of the Placement Shares under state securities laws
in accordance with the provisions of Section 7(r) hereof, including filing fees,
but excluding fees of the Agent’s counsel, (vii) the printing and delivery to
the Agent of copies of any Permitted Issuer Free Writing Prospectus and the
Prospectus and any amendments or supplements thereto in such number as the Agent
shall reasonably deem necessary, (viii) the preparation, printing and delivery
to the Agent of copies of the blue sky survey, (ix) the fees and expenses of the
transfer agent and registrar for the Common Stock, (x) the filing and other fees
incident to any review by FINRA of the terms of the sale of the Placement Shares
including the

 

-27-



--------------------------------------------------------------------------------

fees of the Agent’s counsel (subject to the cap, set forth in clause (v) above),
and (xi) the fees and expenses incurred in connection with the listing of the
Placement Shares on the Exchange.

9.         Conditions to Agent’s Obligations. The obligations of the Agent
hereunder with respect to a Placement will be subject to the continuing accuracy
and completeness of the representations and warranties made by the Company
herein, to the due performance by the Company of its obligations hereunder, to
the completion by the Agent of a due diligence review satisfactory to it in its
reasonable judgment, and to the continuing satisfaction (or waiver by the Agent
in its sole discretion) of the following additional conditions:

(a)         Registration Statement Effective. The Registration Statement shall
have become effective and shall be available for the (i) resale of all Placement
Shares issued to the Agent and not yet sold by the Agent and (ii) sale of all
Placement Shares contemplated to be issued by any Placement Notice.

(b)         No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company of any request for
additional information from the Commission or any other federal or state
Governmental Authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus if such post
effective amendments or supplements have not been made and become effective;
(ii) the issuance by the Commission or any other federal or state Governmental
Authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Placement Shares for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; or (iv) the occurrence of any event that makes any material
statement made in the Registration Statement or the Prospectus or any material
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, the Prospectus or material incorporated documents so
that, in the case of the Registration Statement, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading and, that in the case of the Prospectus, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(c)         No Misstatement or Material Omission. The Agent shall not have
advised the Company that the Registration Statement or Prospectus, or any
amendment or supplement thereto, contains an untrue statement of fact that in
the Agent’s reasonable opinion is material, or omits to state a fact that in the
Agent’s reasonable opinion is material and is required to be stated therein or
is necessary to make the statements therein not misleading.

(d)         Material Changes. Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any material adverse change in the authorized capital stock of the
Company or any Material Adverse Effect or any development that would reasonably
be expected to cause a Material Adverse Effect, or a downgrading in or
withdrawal of the rating assigned to any of the Company’s securities (other

 

-28-



--------------------------------------------------------------------------------

than asset backed securities) by any rating organization or a public
announcement by any rating organization that it has under surveillance or review
its rating of any of the Company’s securities (other than asset backed
securities), the effect of which, in the case of any such action by a rating
organization described above, in the reasonable judgment of the Agent (without
relieving the Company of any obligation or liability it may otherwise have), is
so material as to make it impracticable or inadvisable to proceed with the
offering of the Placement Shares on the terms and in the manner contemplated in
the Prospectus.

(e)         Legal Opinion. The Agent shall have received the opinions of Company
Counsel and Company IP Counsel, if applicable, required to be delivered pursuant
to Section 7(m) on or before the date on which such delivery of such opinion is
required pursuant to Section 7(m).

(f)         Comfort Letter. The Agent shall have received the Comfort Letter
required to be delivered pursuant to Section 7(n) on or before the date on which
such delivery of such Comfort Letter is required pursuant to Section 7(n).

(g)         Representation Certificate. The Agent shall have received the
certificate required to be delivered pursuant to Section 7(l) on or before the
date on which delivery of such certificate is required pursuant to Section 7(l).

(h)         No Suspension. Trading in the Common Stock shall not have been
suspended on the Exchange and the Common Stock shall not have been delisted from
the Exchange.

(i)         Other Materials. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(l), the Company shall have furnished
to the Agent such appropriate further information, opinions, certificates,
letters and other documents as the Agent may reasonably request. All such
certificates, opinions, letters and other documents will be in compliance with
the provisions hereof.

(j)         Securities Act Filings Made. All filings with the Commission with
respect to the Placement Shares required by Rule 424 under the Securities Act to
have been filed prior to the issuance of any Placement Notice hereunder shall
have been made within the applicable time period prescribed for such filing by
Rule 424.

(k)         Approval for Listing. The Placement Shares shall either have been
(i) approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice and
the Exchange shall have reviewed such application and not provided any
objections thereto.

(l)         FINRA. If applicable, FINRA shall have raised no objection to the
terms of this offering and the amount of compensation allowable or payable to
the Agent as described in the Prospectus.

(m)         No Termination Event. There shall not have occurred any event that
would permit the Agent to terminate this Agreement pursuant to Section 12(a).

 

-29-



--------------------------------------------------------------------------------

10.         Indemnification and Contribution.

(a)         Company Indemnification. The Company agrees to indemnify and hold
harmless the Agent, its affiliates and their respective partners, members,
directors, officers, employees and agents and each person, if any, who controls
the Agent or any affiliate within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act as follows:

(i)         against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, arising out of or based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto), or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or arising out of any untrue
statement or alleged untrue statement of a material fact included in any related
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(ii)         against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, to the extent of the aggregate amount
paid in settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 10(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and

(iii)         against any and all expense whatsoever, as incurred (including the
fees and disbursements of counsel), reasonably incurred in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue statement or omission, or any such
alleged untrue statement or omission (whether or not a party), to the extent
that any such expense is not paid under (i) or (ii) above,

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with the Agent Information (as defined below).

(a)         Agent Indemnification. Agent agrees to indemnify and hold harmless
the Company and its directors and each officer and director of the Company who
signed the Registration Statement, and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act against any and all loss, liability, claim, damage and expense
described in the indemnity contained in Section 10(a), as incurred, but only
with respect to untrue statements or omissions, or alleged untrue statements or
omissions, made in the Registration Statement (or any amendments thereto), the
Prospectus (or any amendment or supplement thereto) or any Issuer Free Writing
Prospectus (or any amendment or supplement thereto) in reliance upon and in
conformity with information relating to the Agent and furnished to the Company
in writing by the Agent expressly for use therein. The Company hereby
acknowledges that the only information that the Agent has furnished to the

 

-30-



--------------------------------------------------------------------------------

Company expressly for use in the Registration Statement, the Prospectus or any
Issuer Free Writing Prospectus (or any amendment or supplement thereto) are the
statements set forth in the fifth and seventh paragraphs under the caption “Plan
of Distribution” in the Prospectus (the “Agent Information”).

(b)         Procedure. Any party that proposes to assert the right to be
indemnified under this Section 10 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 10, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 10 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 10 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action or counsel reasonably
satisfactory to the indemnified party, in each case, within a reasonable time
after receiving notice of the commencement of the action; in each of which cases
the reasonable fees, disbursements and other charges of counsel will be at the
expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm (plus local
counsel) admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly as they are incurred. An
indemnifying party will not, in any event, be liable for any settlement of any
action or claim effected without its written consent. No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this
Section 10 (whether or not any indemnified party is a party thereto), unless

 

-31-



--------------------------------------------------------------------------------

such settlement, compromise or consent (1) includes an unconditional release of
each indemnified party, in form and substance reasonably satisfactory to such
indemnified party, from all liability arising out of such litigation,
investigation, proceeding or claim and (2) does not include a statement as to or
an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

(c)         Settlement Without Consent if Failure to Reimburse. If an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for reasonable fees and expenses of counsel, such indemnifying
party agrees that it shall be liable for any settlement of the nature
contemplated by Section 10(a)(ii) effected without its written consent if
(1) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (2) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (3) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.

(d)         Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 10 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or the
Agent, the Company and the Agent will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted, but after
deducting any contribution received by the Company from persons other than the
Agent, such as persons who control the Company within the meaning of the
Securities Act, officers of the Company who signed the Registration Statement
and directors of the Company, who also may be liable for contribution) to which
the Company and the Agent may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company on the one
hand and the Agent on the other hand. The relative benefits received by the
Company on the one hand and the Agent on the other hand shall be deemed to be in
the same proportion as the total net proceeds from the sale of the Placement
Shares (before deducting expenses) received by the Company bear to the total
compensation received by the Agent (before deducting expenses) from the sale of
Placement Shares on behalf of the Company. If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and the Agent, on the
other hand, with respect to the statements or omission that resulted in such
loss, claim, liability, expense or damage, or action in respect thereof, as well
as any other relevant equitable considerations with respect to such offering.
Such relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or the Agent, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and the Agent agree that it would not be just and
equitable if contributions pursuant to this Section 10(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred

 

-32-



--------------------------------------------------------------------------------

to above in this Section 10(d) shall be deemed to include, for the purpose of
this Section 10(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim to the extent consistent with Section 10(c) hereof. Notwithstanding the
foregoing provisions of this Section 10(d), the Agent shall not be required to
contribute any amount in excess of the commissions received by it under this
Agreement and no person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation. For
purposes of this Section 10(d), any person who controls a party to this
Agreement within the meaning of the Securities Act, and any officers, directors,
partners, employees or agents of the Agent, will have the same rights to
contribution as that party, and each director of the Company and each officer of
the Company who signed the Registration Statement will have the same rights to
contribution as the Company, subject in each case to the provisions hereof. Any
party entitled to contribution, promptly after receipt of notice of commencement
of any action against such party in respect of which a claim for contribution
may be made under this Section 10(d), will notify any such party or parties from
whom contribution may be sought, but the omission to so notify will not relieve
that party or parties from whom contribution may be sought from any other
obligation it or they may have under this Section 10(d) except to the extent
that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought.
Except for a settlement entered into pursuant to the last sentence of
Section 10(c) hereof, no party will be liable for contribution with respect to
any action or claim settled without its written consent if such consent is
required pursuant to Section 10(c) hereof.

11.         Representations and Agreements to Survive Delivery. The indemnity
and contribution agreements contained in Section 10 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Agent, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

12.         Termination.

(a)         The Agent may terminate this Agreement, by notice to the Company, as
hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any change, or any development or event involving a
prospective change, in the condition, financial or otherwise, or in the
business, properties, earnings, results of operations or prospects of the
Company and its Subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, which individually or in the
aggregate, in the sole judgment of the Agent is material and adverse and makes
it impractical or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (2) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Agent, impracticable or inadvisable to market the Placement
Shares or to enforce contracts

 

-33-



--------------------------------------------------------------------------------

for the sale of the Placement Shares, (3) if trading in the Common Stock has
been suspended or limited by the Commission or the Exchange, or if trading
generally on the Exchange has been suspended or limited, or minimum prices for
trading have been fixed on the Exchange, (4) if any suspension of trading of any
securities of the Company on any exchange or in the over-the-counter market
shall have occurred and be continuing for at least ten (10) Trading Days, (5) if
a major disruption of securities settlements or clearance services in the United
States shall have occurred and be continuing, or (6) if a banking moratorium has
been declared by either U.S. Federal or New York authorities. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 8 (Payment of Expenses), Section 10
(Indemnification and Contribution), Section 11 (Representations and Agreements
to Survive Delivery), Section 17 (Governing Law and Time; Waiver of Jury Trial)
and Section 18 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination. If the Agent elects to terminate this
Agreement as provided in this Section 12(a), the Agent shall provide the
required notice as specified in Section 13 (Notices).

(b)         The Company shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 8, Section 10, Section 11, Section 17 and Section 18 hereof shall remain
in full force and effect notwithstanding such termination.

(c)         The Agent shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 8, Section 10, Section 11, Section 17 and Section 18 hereof shall remain
in full force and effect notwithstanding such termination.

(d)         Unless earlier terminated pursuant to this Section 13, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through the Agent on the terms and subject to the conditions
set forth herein; provided that the provisions of Section 8, Section 10,
Section 11, Section 17 and Section 18 hereof shall remain in full force and
effect notwithstanding such termination.

(e)         This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 12(a), (b), (c) or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 8,
Section 10, Section 11, Section 17 and Section 18 shall remain in full force and
effect.

(f)         Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by the Agent or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.

 

-34-



--------------------------------------------------------------------------------

13.         Notices. All notices or other communications required or permitted
to be given by any party to any other party pursuant to the terms of this
Agreement shall be in writing, unless otherwise specified, and if sent to the
Agent, shall be delivered to:

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Attention: Capital Markets/Jeffrey Lumby

Facsimile: (212) 307-3730

with copies to:

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Attention: General Counsel

Facsimile: (212) 829-4708

and with a copy to:

Goodwin Procter LLP

620 8th Avenue

New York, NY 10036

Attention: Michael D. Maline

Facsimile: (646) 558-4145

and if to the Company, shall be delivered to:

Orexigen Therapeutics, Inc.

3344 N. Torrey Pines Ct.

Suite 200

La Jolla, CA 92037

Attention:

Facsimile:

with a copy to:

Cooley LLP4401 Eastgate Mall

San Diego, CA 92121

Attention: Karen Deschaine

Facsimile:       858-550-6088

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier

 

-35-



--------------------------------------------------------------------------------

and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 13 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

14.         Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company and the Agent and their respective successors
and the parties referred to in Section 10 hereof. References to any of the
parties contained in this Agreement shall be deemed to include the successors
and permitted assigns of such party. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement. Neither party may assign its rights or
obligations under this Agreement without the prior written consent of the other
party; provided, however, that the Agent may assign its rights and obligations
hereunder to an affiliate thereof without obtaining the Company’s consent.

15.         Adjustments for Stock Splits. The parties acknowledge and agree that
all share-related numbers contained in this Agreement shall be adjusted to take
into account any stock split, stock dividend or similar event effected with
respect to the Placement Shares.

16.         Entire Agreement; Amendment; Severability; Waiver. This Agreement
(including all schedules and exhibits attached hereto and Placement Notices
issued pursuant hereto) constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. Neither
this Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and the Agent. In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable as written by a court of
competent jurisdiction, then such provision shall be given full force and effect
to the fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement. No implied waiver by a party shall arise
in the absence of a waiver in writing signed by such party. No failure or delay
in exercising any right, power, or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power, or privilege
hereunder.

17.         GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE

 

-36-



--------------------------------------------------------------------------------

WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME. EACH
PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

18.         CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

19.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile or electronic
transmission.

20.         Construction. The section and exhibit headings herein are for
convenience only and shall not affect the construction hereof. References herein
to any law, statute, ordinance, code, regulation, rule or other requirement of
any Governmental Authority shall be deemed to refer to such law, statute,
ordinance, code, regulation, rule or other requirement of any Governmental
Authority as amended, reenacted, supplemented or superseded in whole or in part
and in effect from time to time and also to all rules and regulations
promulgated thereunder.

 

-37-



--------------------------------------------------------------------------------

21.         Permitted Free Writing Prospectuses. The Company represents,
warrants and agrees that, unless it obtains the prior written consent of the
Agent, and the Agent represents, warrants and agrees that, unless it obtains the
prior written consent of the Company, it has not made and will not make any
offer relating to the Placement Shares that would constitute an Issuer Free
Writing Prospectus, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405, required to be filed with the Commission.
Any such free writing prospectus consented to by the Agent or by the Company, as
the case may be, is hereinafter referred to as a “Permitted Free Writing
Prospectus.” The Company represents and warrants that it has treated and agrees
that it will treat each Permitted Free Writing Prospectus as an “issuer free
writing prospectus,” as defined in Rule 433, and has complied and will comply
with the requirements of Rule 433 applicable to any Permitted Free Writing
Prospectus, including timely filing with the Commission where required,
legending and record keeping. For the purposes of clarity, the parties hereto
agree that all free writing prospectuses, if any, listed in Exhibit 21 hereto
are Permitted Free Writing Prospectuses.

22.         Absence of Fiduciary Relationship. The Company acknowledges and
agrees that:

(a)         the Agent is acting solely as agent in connection with the public
offering of the Placement Shares and in connection with each transaction
contemplated by this Agreement and the process leading to such transactions, and
no fiduciary or advisory relationship between the Company or any of its
respective affiliates, stockholders (or other equity holders), creditors or
employees or any other party, on the one hand, and the Agent, on the other hand,
has been or will be created in respect of any of the transactions contemplated
by this Agreement, irrespective of whether or not the Agent has advised or is
advising the Company on other matters, and the Agent has no obligation to the
Company with respect to the transactions contemplated by this Agreement except
the obligations expressly set forth in this Agreement;

(b)         it is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;

(c)         neither the Agent nor its affiliates have provided any legal,
accounting, regulatory or tax advice with respect to the transactions
contemplated by this Agreement and it has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate;

(d)         it is aware that the Agent and its affiliates are engaged in a broad
range of transactions which may involve interests that differ from those of the
Company and the Agent and its affiliates have no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship or otherwise; and

(e)         it waives, to the fullest extent permitted by law, any claims it may
have against the Agent or its affiliates for breach of fiduciary duty or alleged
breach of fiduciary duty in connection with the sale of Placement Shares under
this Agreement and agrees that the Agent and its affiliates shall not have any
liability (whether direct or indirect, in contract, tort or otherwise) to it in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on its behalf or in right of it or the Company, employees or
creditors of Company, other than in respect of the Agent’s obligations under
this Agreement and to keep information provided by the Company to the Agent and
the Agent’s counsel confidential to the extent not

 

-38-



--------------------------------------------------------------------------------

otherwise publicly available; provided, however, the Agent may, if requested by
any governmental, regulatory or self-regulatory agency or authority having or
asserting jurisdiction over such person or entity or in connection with a legal
process, disclose such information or the existence or nature of the Project or
discussions between the parties without notice to or consent from the Providing
Party, without causing a breach of this Agreement

23.         Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

“Governmental Authority” means (i) any federal, provincial, state, local,
municipal, national or international government or governmental authority,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, court, tribunal, arbitrator or arbitral body
(public or private); (ii) any self-regulatory organization; or (iii) any
political subdivision of any of the foregoing.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act Regulations.

“Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),”
“Rule 430B,” and “Rule 433” refer to such rules under the Securities Act
Regulations.

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agent outside
of the United States.

[Signature Page Follows]

 

-39-



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.

 

Very truly yours,

OREXIGEN THERAPEUTICS, INC.

By:

 

/s/ Michael A. Narachi

 

Name: Michael A. Narachi

 

Title:   President and Chief Executive

           Officer

ACCEPTED as of the date first-above written:

CANTOR FITZGERALD & CO.

By:

 

/s/ Jeffrey Lumby

 

Name: Jeffrey Lumby

 

Title:   Senior Managing Director

 

SIGNATURE PAGE

OREXIGEN THERAPEUTICS, INC. SALES AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1

 

 

Compensation

 

 

The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to 3.0% of the aggregate gross
proceeds from each sale of Placement Shares.



--------------------------------------------------------------------------------

SCHEDULE 2

 

 

Notice Parties

 

 

The Company

Michael A. Narachi (mnarachi@orexigen.com)

Jason Keyes (jkeyes@orexigen.com)

The Agent

Jeffrey Lumby (jlumby@cantor.com)

Josh Feldman (jfeldman@cantor.com)

Sameer Vasudev (svasudev@cantor.com)

With copies to:

CFControlledEquityOffering@cantor.com



--------------------------------------------------------------------------------

SCHEDULE 3

 

 

Subsidiaries

 

 

Orexigen Therapeutics Ireland Limited



--------------------------------------------------------------------------------

Form of Representation Date Certificate Pursuant to Section 7(l)

The undersigned, the duly qualified and elected [•], of Orexigen Therapeutics,
Inc., a Delaware corporation (the “Company”), does hereby certify in such
capacity and on behalf of the Company, pursuant to Section 7(l) of the Sales
Agreement, dated [•], 2017 (the “Sales Agreement”), between the Company and
Cantor Fitzgerald & Co., that to the best of the knowledge of the undersigned:

(i) The representations and warranties of the Company in Section 6 of the Sales
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, and (B) to the
extent such representations and warranties are not subject to any qualifications
or exceptions, are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof; provided, however, that such
representations and warranties also shall be qualified by the disclosure
included or incorporated by reference in the Registration Statement and
Prospectus; and

(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof.

 

OREXIGEN THERAPEUTICS, INC.

By:

   

Name:

   

Title:

   

Date: [•]



--------------------------------------------------------------------------------

Exhibit 21

Permitted Free Writing Prospectus

None